Case 1:19-CV-01553-NG-.]O Document 1 Filed 03/19/19 Page 1 of 7 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
TRUSTEES OF THE METAL POLISHERS LOCAL
8A-28A FUNDS and THE INTERNATIONAL UNION OF
PAINTERS and ALLIED TRADES; METAL POLISHERS
PRODUCTION AND NOVELT-Y WORKERS LOCAL UNION
SA-ZSAfDISTRICT COUNCIL 9,
Index No.: 19-1553
Piaintiffs, °
COMPLAINT
-against-

LIBERTY METAL & MAR.BLE INC. a/k/a LIBERTY METAL
& MARBLE, INC.,

\_/\_J\_/\_/\__/\_/\__/\_/\_/\~/`_/\_/\_/\_/\_/

Defendant.

 

 

Plaintiffs, Trustees of the Metal Poiishers Loeal SA-ZSA Funds (hereinafter referred to as the
“Funds”) (collectively referred to as “Plaintiffs”) and the Internationai Union of Painters and Aliied
Trades; Metal Polishers Production and Novelty Workers Local Union 8A-28A/District Couneii 9,
(hereinafter referred to as the “Union”) or (coliectively referred to as “Plaintiffs”) by their attorneys
Barnes, Iacearino & Shepherd LLP allege as foiIOWs:

JURISDIC’I`ION AND VENUE

1. This action is based on the provisions of Section 301 of the Labor Management Relations Act
of 1947 (hereinafter referred to as the "Taft-Hartley Act") 29 U.S.C. Section 185, and on Section
502(a)(3) and Section 515 of the Ernployee Retirement Incorne Seeurity Act, as amended (hereinafter
referred to as "ERISA“) (29 U.S.C. Seetion 1132(21){3) and 29 U.S.C. 1145).

2. Jurisdietion is conferred upon this Court by Section 301 of the Taft-Hartiey Act (29 U.S.C.
Section 185) and Sections 502(€)(1) and SOZ(D ofERISA (29 U.S.C. Sections 1132(e)(1) and 1132(£));

and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

Case 1:19-cV-01553-NG-.]O Document 1 Filed 03/19/19 Page 2 of 7 Page|D #: 2

3. Venue properly lies in this District under the provisions of 502(€)(2) of ERISA (29 U.S.C.
Section ll32(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and 28 U.S.C.
Section l391(b).

4. This action is brought by the respective Trustees of the ands in their fiduciary capacities
and the Union for monetary damages and other equitable relief under ERISA and for breach of a labor
contract to secure performance by an Employer of specific statutory and contractual obligations to submit
the required monetary contributions, dues check-off, and/or reports to the Plaintiffs and permit and
cooperate in the conduct of an audit.

PARTIES

5. The Plaintiff Trustees are, at all relevant times, the fiduciaries of jointly administered multi~
employer, labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of ERISA
(29 U.S.C. Sections 1002(21)(A) and l132(a)(3). The Funds are established and maintained by the Union
and various Employers pursuant to the terms of the Collective Bargaining Agreernents and Trust
Indentures in accordance with Section 302(0)(5)(1) of the 'l`aft-Hartley Act (29 U.S.C. Section 186 (c)($)).
'l`lie Funds are employee benefit plans Within the meaning of Sections 3(1), 3(2), 3(3) and 502(d)(l) of
ERlSA (29 U.S.C. Sections 1002 3(1), 3(2), 3(3) and 1132(d)(l), and multi-employer plans Within the
meaning of Sections 3(37) and 5l5 of ERISA (29 U.S.C. Sections 1002(37) and ll45). Plaintiffs are
Trustees of the Funds and the “plan sponsor” within the meaning of Section (3)(16)(3)(iii) of ERlSA (29
U.S.C. Section 1002(16)(B)(iii)).

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents on Whose
behalf the Employer is required to contribute to the Funds pursuant to its Collective Bargaining
Agreement (hereinafter referred to as the "Agreement.") between the Employer and the Union. The Funds
are authorized to collect contributions, Which includes, but is not limited to, payments for life insurance,

hospitalization, medical care, vacation, annuity, pension benefits, education and training and painting

Case 1:19-cV-01553-NG-.]O Document 1 Filed 03/19/19 Page 3 of 7 Page|D #: 3

industry promotion Fund and Union dues check-off on behalf of the employees from the Employers, and
the Plaintiff Trustees as fiduciaries of the Funds are authorized to maintain suit as independent legal
entities under Section 502(d)(l) of ERISA (29 U.S.C. Section 1132(d)(l)) and are obligated to bring
actions to enforce the provisions of the C.B.A. and Trust indentures that concern the protection of
employee benefit rights.

7. The Fund's principal office is located and administered at 36-1 8 3’)3"i Street, 2nd floor, Long
lsland City, New York in the County of Queens.

8. The Union is a labor organization within the meaning of Section 301 of the Taft-I-Iartley Act (29
U.S.C. Section 185) which represents employees in an industry affecting commerce as defined in Section
50l of the Taft-Hartley Act (29 U.S.C. Section 142), and Section 3(4) of ERISA (29 U.S.C. Section
1002(4)), and as further defined in Section 12 of the General Associations Law of the State of New York.

9. The Union maintains an office and is administered at 36~18 33"1 Street, 2ncl Fioor, Long island
City, NY 11106, in the County of Queens.

10. Upon information and belief, the Defendant, Liberty Metal & l\/larble lnc., a/k/a Liberty l\/letal
& Marble, lnc. (hereinafter referred to as “the Ernployer”) at all relevant times, was and is an “ernployer”
Within the meaning of Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5) and l 145) and was
and still is an employer in an industry affecting commerce within the meaning of Section 301 of the Taft-
i-Iartley Act (29 U.S.C. Section 185).
ll. Upori information and belief, the Eniployer is a for-profit domestic corporation duly organized

and existing pursuant to the laws of the State of New York With its principal place of business at 92
Broughton Avenue, Bloomfieid, New Jersey in the county of Essex.

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM F()R RELIEF

12. The Employer executed an Agreernent with the Union andjor was and still is a party to an

Agreemerit with the Union by virtue of membership in an Employer Association.

Case 1:19-cV-01553-NG-.]O Document 1 Filed 03/19/19 Page 4 of 7 Page|D #: 4

13. The Agreement and/or Trust lndenture and/or the Poiicy for Collection of Delinquent
Contributions adopted by the Plaintiff Funds (hereinafter referred to as the “Policy”) requires the
Employer to submit contribution reports setting forth the hours that each of its employees worked and the
amount of contributions due pursuant to the rate schedules set forth in the Agreement for all work
performed by its employees covered by the Agreernent and to remit such monetary contributions in
accordance with the Agreernent and the rules and regulations established in the Trust Indenture.

14. Upon information and belief, as a result of work performed by the individual employees of the
Employer pursuant to the Agreement, there may be due and owing to the Funds from the Employer,
contribution reports, fringe benefit contributions for the effective period of the Agreement.

15. Pursuant to the Agreement and the Policy, the Eiriployer is required to permit and cooperate
with the Funds and/or their designated agents or representatives in an audit of the Employer’s financial
records for the purpose of ascertaining whether the full amount of benefit contributions have been made to
the Funds as required under the Agreement and to verify the accuracy of the Employer contribution
reports

16. The Employer has failed and refused to allow an audit by the Funds for the effective period of
the Collective Bargaining Agreement.

l7. The Employer’s failure, refusal or neglect to allow an audit constitutes a violation of the
Agreernent between the Employer and the Union wherein the Funds are third party beneficiaries as well as
a violation of the Trust lndenture and Policy.

18. Pursuant to the Agi'eement and the Policy upon the Ernployer’s failure to pay contributions as
they become due, the Employer is obligated to the pay the following the additional amount of twenty
(20%) percent of the total sum of contributions due and unpaid as liquidated damages; interest calculated

at the rate of two percent over prime per month based upon the sum of all contributions due for the

Case 1:19-cV-01553-NG-.]O Document 1 Filed 03/19/19 Page 5 of 7 Page|D #: 5
delinquent period; auditors’ fees and attorneys’ fees at the hourly rate charged to the Funds for such
services and all costs incurred in initiating the court action for collection of delinquent contributions

l9. Accordingly, the Employer must permit and cooperate in the conduct of an audit by the
Plaintiffs and is liable to Plaintiffs for benefit contributions found due and owing pursuant to an audit plus
liquidated damages, interest, auditors’ fees and attorneys’ fees in an amount to be determined by the audit.

AS AND FOR A SECOND CLAIM FOR RELIEF

20. Plaintiffs repeat, reiterate and reallege each and every allegation contained in paragraphs “l”
through “l9” of this Complaint as if fully set forth at length herein

21. in accordance with ERISA Section 209, 29 U.S.C. l059 the Employer is responsible for
maintaining the Books and records sufficient to allow the Funds to conduct an audit and its failure to do
so constitutes a violation of ERISA.

22. Section 5l5 of ERISA, (29 U.SiC. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of the Collective Bargaining Agreements and
Trust lndentures.

23. An Einployer who has failed to pay or timely pay the fringe benefit contributions and/or submit
the contribution reports owed as a result of work performed by individual employees of the Ernployer
constitutes a violation of Section 5 l5 of ERISA (29 U.S.C. Section 1145).

24. Section 502 of ERISA (29 U.S.C. Section 1132) provides that upon a finding of an employer
violation of Section 515 of ERISA (29 U.S.C. Section 1145) which requires employers to pay fringe
benefit contributions in accordance with the terms and conditions of collective bargaining agreements, the
Court shall award payment to a plaintiff Fund of the unpaid fringe benefit contributions, plus statutory
damages and interest on the unpaid principal amount due both computed at a rate set forth in the United
States lnternal Revenue Code (26 U.S.C. Section 6621), together with reasonable attorneys’ fees and costs

and disbursements incurred in the action.

Case 1:19-cV-01553-NG-.]O Document 1 Filed 03/19/19 Page 6 of 7 Page|D #: 6

25. The failure to permit an audit has injured the Funds by delaying the investment of
contributions that are found due pursuant to the audit and causing unnecessary administrative costs for the
Funds and has injured the participants and beneficiaries and other contributing employers of the benefit
plan in the form of lower benefits and higher contribution amounts

26. Accordingly, the Employer is liable to Plaintiffs under the Agreement and any Trust Indenture
and Policy concerning the payment of fringe benefit contributions and under Sections 209, 502 and 515 of
ERlSA (29 U.S.C. Sections 1059, l132 and 1145) due to the failure to permit an audit and pay the
contributions that are due and owing.

27. Accordingly, the Employer must permit and cooperate in the conduct of an audit and is
liable to the Funds in an amount to be determined by the audit which shall include liquidated damages,
interest and reasonable audit fees and attorneys’ pursuant to Section 502 of ERISA (29 U.S.C. Section
1132).

WHEREFORE, Plaintiffs respectfully pray for ludgment against Defendant, Liberty l\/letal &
Marble lnc., a/k/a Liberty Metal & l\/larble, lnc. as follows:

On the First and Second Claims for Relief as follows:

(a) An Order requiring the defendant to permit and cooperate in an audit of the defendant’s books
and records by the plaintiff or its agents for the effective period of the Collective Bargaining
Agreement;

(b) For a Judgrnent against the defendant for any monies found due and owing as a result of the
audit of defendant’s books and records which shall include the principal amount due plus
interest calculated at 2% percent over prime per month from the date of the delinquency,
liquidated damages calculated at twenty (20%) percent of the principal amount found due and
attorneys fees and the cost of the audit as provided for in the Tradc Agreement and/or Trust
lndenture and/or Policy for Collection of Delinquent Contributions',

(c) Court costs and disbursements as stated iri Plaintiff"s Policy For Collection of Delinquent
Contributions and as mandated by Section 502(g)(D) of ERISA, 29 U.S.C. Section
ll32(g)(2)(D) and the Trade Agreernent; and

Case 1:19-cV-01553-NG-.]O Document 1 Filed 03/19/19 Page 7 of 7 Page|D #: 7

(d) For such other and further relief as to the Court deems appropriate

Dated: ElmsfordJ New York

l\/larch 7, 2019

Respectfully submitted,

BARNES, IACCARINO & SHEPHERD LLP

fit §§ § §
W®l"fi/t \f< jd(_Q/yi\}y€

Dana L. Henl<e, Esq.
Attomeys for Plaintiffs

258 Saw Mill River Road
Elmsford, New Yorl< 10523
(9l4) 592-1515

 

